Appellant's motion is a reiteration of the grounds for a reversal offered in his original brief herein, and which grounds have been gone over seriatim in our original opinion herein.
He urgently insists that appellant's confession, introduced in evidence, was obtained by the use of duress, and violence, and the putting in fear of his life upon the part of appellant by the sheriff of Bexar County, and appellant so testifies. In such confession he admits that he intended to rob Mr. Daly, the deceased, and that he engaged in a physical difficulty with the deceased, and that the pistol went off in the struggle and Mr. Daly was thereby killed; that he did not intentionally try to kill him. In his testimony given on the trial he makes out a much more serious offense against himself, as is shown in the original opinion. It seems to us that his introduced confession, in the light of his plea of guilty, was much more beneficial to him than his testimony given at the time of his trial. We can see no error nor prejudice to him in the introduction of such confession, guarded, as it was, by a proper instruction of the trial court.
It is earnestly insisted that since the appellant has implicated another as the moving cause in this homicide, and that he claims to have acted under the domination, advice and insistence of such other person, whom the testimony shows that he was protecting, — that this motion should be granted in order that the person in question should be properly punished. We can see no force in such position. We have only this one case before us, and a person presented who admits he killed Mr. Daly for the money that he expected to be paid to him for such deed. True, he says that another conceived and motivated the crime, but such guilty complicity of the other, if to be believed, would not militate to lessen the guilt of the appellant. The carrying out of the complained of judgment on this appellant would probably result in the other person going free of punishment, nevertheless such can not be helped. That this appellant is guilty can not be gainsaid; matters relative to his adviser and instigator will of necessity have to take care of themselves.
We can see no error in the complained of remarks of the State's attorney relative to letting the punishment in this cause be severe enough in order to deter others from committing like offenses. Such is the purpose of the Penal Code and its enactments *Page 85 
Article 2 of the Penal Code say: "The object of punishment is to suppress crime, and reform the offender."
Recognizing the severity of this punishment, we have again reviewed the facts and bills of exception, and we see no reason to change the views thereon as set forth in the original opinion. It is regrettable that such crimes are committed, but when so committed, and the record shows, as does this one, that the appellant has had his rights safeguarded, as this one has, we have no alternative but to allow the solemn verdict of a jury to be carried out.
The motion is therefore overruled.